In addition to what we said in our original opinion, we note that a sample of the grape juice in the barrel found in appellant's pasture in pursuance of his statement that same was there, was analyzed by a chemist who testified that same contained 4.31 per cent of alcohol by weight and 5.39 per cent by volume. The barrel was in possession of the appellant and was admitted by him to be his, and further he admitted he had put sugar in the grape juice in an effort to make wine out of it. It is also shown that the alcoholic content was increasing with the passage of time. We are unable to agree with any of the contentions of appellant.
The motion for rehearing is overruled.
Overruled.